NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30119

                Plaintiff-Appellee,             D.C. No. 3:05-cr-05431-RBL

 v.
                                                MEMORANDUM*
JERMAINE D. HENDERSON, a.k.a. Moet,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Jermaine D. Henderson appeals from the revocation of supervised release

and the 36-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Henderson’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. We have provided Henderson the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

Accordingly, we affirm the revocation and sentence.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 16-30119